Citation Nr: 1737343	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-31 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for the service-connected lumbar sprain with degenerative changes (lumbar spine disability) for the rating period from June 28, 2008.

2.  Entitlement to a higher rating in excess of 20 percent or the service-connected left lower extremity radiculopathy for the rating period from August 30, 2012.

3.  Entitlement to a higher rating in excess of 10 percent or the service-connected right lower extremity radiculopathy for the rating period from August 30, 2012.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The record shows that the Veteran, who is the appellant in this case, served on active duty from June 1970 to October 1975.  The claims file was re-built in 2012, and does not contain a DD Form 214 or other service department record verifying the dates of service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Nashville, Tennessee, RO has jurisdiction of the current appeal.  

The October 2008 rating decision denied a disability rating in excess of 10 percent for the service-connected lumbar spine disability.  In a subsequent September 2012 rating decision, the RO granted an increased 20 percent rating for the lumbar spine disability for the entire increased rating period from June 28, 2008.  Although a higher rating of 20 percent has been assigned for the lumbar spine disability for the entire rating period on appeal, as reflected in the September 2012 rating decision, the rating issue remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  
The Veteran testified at a July 2013 Board videoconference hearing at the RO in Nashville, Tennessee, with the Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the claims file.

In November 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to provide notice pursuant to the Veterans Claims Assistance Act of 2000 with respect to the claim for a TDIU, obtain Social Security Administration (SSA) records, and provide a VA examination with opinion.  In June 2016, the Board remanded the case to the AOJ in order to provide a VA examination, and refer the case the TDIU issue for adjudication by the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2013 and June 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of entitlement to an increased rating for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the rating period from August 30, 2012 to December 11, 2014, the right lower extremity radiculopathy disability did not result in a disability comparable to moderate incomplete paralysis of the sciatic nerve of the right lower extremity.

2. For the rating period from August 30, 2012 to December 11, 2014, the left lower extremity radiculopathy disability did not result in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the left lower extremity.

3. For the rating period from period from December 11, 2014 to June 1, 2015, the right and left lower extremity radiculopathy disabilities resulted in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of each respective lower extremity. 

4. For the rating period from period from December 11, 2014 to June 1, 2015, the right and left lower extremity radiculopathy disabilities did not result in a disability comparable to severe incomplete paralysis of the sciatic nerve with marked muscular atrophy of the respective lower extremity.

5. For the rating period from June 1, 2015, the right lower extremity radiculopathy disability has resulted in a disability comparable to moderate incomplete paralysis of the sciatic nerve of the right lower extremity.

6. For the rating period from period from June 1, 2015, the right and left lower extremity radiculopathy disabilities have not resulted in a disability comparable to moderately severe incomplete paralysis of the sciatic nerve of the respective lower extremity.

7. The Veteran last worked on a full time basis in 2003. 

8. For the entire rating period from June 28, 2008, the Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1. For the rating period from August 30, 2012 to December 11, 2014, the criteria for a disability rating in excess of 10 percent for the right lower extremity radiculopathy disability have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

2. For the rating period from August 30, 2012 to December 11, 2014, the criteria for a disability rating in excess of 20 percent for the left lower extremity radiculopathy disability have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 40 percent, and no higher, for the right lower extremity radiculopathy disability have been met for the rating period from December 11, 2014 to June 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 40 percent, and no higher, for the left lower extremity radiculopathy disability have been met for the rating period from December 11, 2014 to June 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, and no higher, for the right lower extremity radiculopathy disability have been met for the rating period from June 1, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

6. For the rating period from June 1, 2015, the criteria for a disability rating in excess of 20 percent for the left lower extremity radiculopathy disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7. Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire rating period from June 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The appeal of a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., grant of a TDIU for the entire rating period on appeal, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist with respect to the appeal of a TDIU is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an appeal for a higher initial rating, the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, relevant VA examination reports, the July 2013 Board hearing transcript, and the Veteran's written statements.  Records from the Social Security Administration (SSA) were destroyed and are not available.  See November 2014 response from SSA.

VA most recently examined the right and left lower extremity radiculopathy disabilities in August 2016.  The Board finds that the above-referenced VA examination reports are adequate for purposes of rating the right and left lower extremity radiculopathy disabilities on appeal.  The examiners reviewed the claims file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the right and left lower extremity radiculopathy disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right and Left Lower Extremity Radiculopathy Disability Rating Analysis

The Veteran is in receipt of a 10 percent disability rating for right lower extremity radiculopathy and a 20 percent disability rating for the left lower extremity for the entire rating period from August 30, 2012 under DC 8520.  38 C.F.R. § 4.124a.  

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DC 8620.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8720.

The Veteran contends that higher ratings for the right and left lower extremity radiculopathy disabilities are warranted because he has bilateral lower extremity pain, numbness, and weakness, and, as a result, uses a mechanized walker.  See, e.g., July 2013 Board hearing transcript.

Right and Left Lower Extremity Disability Rating from August 30, 2012 to December 11, 2014

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the right lower extremity radiculopathy disability resulted in nerve involvement that more nearly approximates moderate incomplete paralysis of the sciatic nerve so as to warrant a higher 20 percent rating at any point during the rating period from August 30, 2012 to December 11, 2014.  38 C.F.R. § 4.124a, DC 8520.  The Board also finds that the weight of the evidence is against finding that the left lower extremity radiculopathy disability resulted in nerve involvement that more nearly approximates moderately severe incomplete paralysis of the sciatic nerve so as to warrant a higher 40 percent rating at any point during the rating period from August 30, 2012 to December 11, 2014.  Id. 

The Veteran underwent a VA spine examination in August 2012 that included a diagnosis of right and left lower extremity radiculopathy.  The August 2012 VA examiner noted moderate right lower extremity pain, severe left lower extremity pain, mild right lower extremity paresthesias and/or dysesthesias, moderate left lower extremity paresthesias and/or dysesthesias, moderate light lower extremity numbness, and severe left lower extremity numbness.  The August 2012 VA examiner assessed normal strength in both lower extremities upon hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, with no muscle atrophy.  The August 2012 examiner also assessed normal reflexes at the knees and ankles of both lower extremities.  Additionally, sensory examination in August 2012 revealed normal sensation to light touch at the thighs, knees, lower legs, and ankles, as well as decreased sensation to light touch at both feet and toes.  Based on the foregoing, the August 2012 VA examiner assessed mild incomplete paralysis of the right lower extremity, and moderate incomplete paralysis of the left lower extremity.  This evidence weighs against a finding of moderate incomplete paralysis of the right lower extremity or moderately severe incomplete paralysis of the left lower extremity.  

VA treatment records dated in September 2012 and November 2012 show assessments of no sensory or motor deficits.  An April 2014 VA treatment record shows that the Veteran was able to move the lower extremities against gravity without apparent deficit.  A November 2014 VA treatment record shows that the VA clinician assessed intact sensation to light touch of both lower extremities.  

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates mild incomplete paralysis of the right lower extremity than moderate incomplete paralysis of the right lower extremity, so does not warrant a disability rating in excess of 10 percent for the right lower extremity radiculopathy for the rating period from August 30, 2012 to December 11, 2014.  The Board also finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the left lower extremity than moderately severe incomplete paralysis of the left lower extremity, so does not warrant a disability rating in excess of 20 percent for the left lower extremity radiculopathy for the rating period from August 30, 2012 to December 11, 2014.  Throughout this period, the Veteran had normal strength and reflexes, as well as pain, paresthesias/dysesthesias, and numbness in the lower extremities.  Moreover, the August 2012 VA examination report showed an assessment of mild incomplete paralysis of the right lower extremity and moderate incomplete paralysis of the left lower extremity, with no muscle atrophy.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the right lower extremity and moderate incomplete paralysis of the left lower extremity and do not more nearly approximate moderate incomplete paralysis of the right lower extremity or moderately severe incomplete paralysis of the left lower extremity.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, disability ratings in excess of 10 percent for right lower extremity radiculopathy and in excess of 20 percent for left lower extremity radiculopathy are not warranted for the August 30, 2012 to December 11, 2014 period because, as discussed above, the evidence does not show the severity required for a rating in excess of 10 percent for the right lower extremity radiculopathy and in excess of 20 percent for the left lower extremity radiculopathy under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Right and Left Lower Extremity Disability Rating from December 11, 2014 to 
June 1, 2015

After a review of all the lay and medical evidence of record, the Board finds that, for the rating period from December 11, 2014 to June 1, 2015, the right and left lower extremity radiculopathy disabilities more nearly approximated moderately severe incomplete paralysis of the sciatic nerve so warrant a higher 40 percent rating for each lower extremity under DC 8520.  See 38 C.F.R. § 4.124a.  The December 2014 VA examiner assessed the right and left lower extremity radiculopathy disabilities as severe.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted for each lower extremity for the rating period from December 11, 2014 to June 1, 2015. 

The Board finds that the weight of the evidence is against finding that the right or left lower extremity radiculopathy disabilities resulted in nerve involvement that more nearly approximates severe incomplete paralysis with marked muscular atrophy of the respective sciatic nerve, so as to warrant a higher 60 percent rating for either lower extremity at any point during the rating period from December 11, 2014 to June 1, 2015.  While the December 2014 VA assessed that the right and left lower extremity radiculopathy disabilities was severe, the VA examiner noted that the Veteran had no muscle atrophy.  Moreover, the December 2014 VA examiner assessed muscle strength at 4 out of 5 in both lower extremities, which is consistent with active movement against some resistance.  This evidence weighs against a finding of marked muscular atrophy of the lower extremities.  

The Board also finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderately severe incomplete paralysis of the right and left lower extremities than severe incomplete paralysis of the right and left lower extremities with marked muscular atrophy, so does not warrant a disability rating in excess of 40 percent for each lower extremity radiculopathy disability for the rating period from December 11, 2014 to June 1, 2015.  Therefore, a disability rating in excess of 40 percent for each of the right and left lower extremity radiculopathy disabilities is not warranted for the rating period from December 11, 2014 to June 1, 2015 because, as discussed above, the evidence does not show the severity required for a rating in excess of 40 percent for each lower extremity under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.

Right and Left Lower Extremity Disability Rating from June 1, 2015

After a review of all the lay and medical evidence of record, the Board finds that, for the rating period from June 1, 2015, the right lower extremity radiculopathy disability has more nearly approximated moderate incomplete paralysis of the sciatic nerve so warrants a higher 20 percent rating under DC 8520.  See 38 C.F.R. § 4.124a.  While the August 2016 VA examiner assessed mild incomplete paralysis of the right sciatic nerve, the June 2015 VA examiner assessed moderate incomplete paralysis of the right sciatic nerve.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating is warranted for the right lower extremity radiculopathy disability for the rating period from June 1, 2015. 

The Board finds that the weight of the evidence is against finding that the right or left lower extremity radiculopathy disabilities have resulted in nerve involvement that more nearly approximates moderately severe incomplete paralysis of the respective sciatic nerve, so as to warrant a higher 40 percent rating for either lower extremity at any point during the rating period from June 1, 2015.  

The Veteran underwent a peripheral nerves examination in June 2015.  The June 2015 VA examiner noted moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in both lower extremities.  The June 2015 VA examiner assessed normal strength in both lower extremities upon knee extension, ankle plantar flexion, and ankle dorsiflexion, with no muscle atrophy.  The June 2015 examiner also assessed normal reflexes at the knees and ankles of both lower extremities.  Additionally, sensory examination in June 2015 revealed normal sensation to light touch at the thighs and knees, and decreased sensation to light touch in both lower extremities at the lower legs, ankles, feet, and toes.  The June 2015 VA examiner assessed the right and left lower extremity radiculopathy disabilities as moderate.  This evidence weighs against a finding of moderately severe incomplete paralysis of the lower extremities.  

The Veteran underwent another VA peripheral nerves examination in August 2016 where he reported bilateral lower extremity pain, numbness, and tingling.  The August 2016 VA examiner noted no constant pain in either extremity, and indicated severe intermittent pain in the right lower extremity, moderate intermittent pain in the left lower extremity, as well as mild paresthesias and/or dysesthesias and numbness in both lower extremities.  The August 2016 VA examiner assessed normal strength in both lower extremities upon knee extension, ankle plantar flexion, and ankle dorsiflexion, with no muscle atrophy.  The August 2016 examiner also assessed normal reflexes at the knees and ankles of both lower extremities.  Additionally, sensory examination in August 2016 revealed normal sensation to light touch in the thighs, knees, lower legs, ankles, feet, and toes bilaterally.  The August 2016 VA examiner assessed the right and left lower extremity radiculopathy disabilities as mild.  This evidence weighs against a finding of moderately severe incomplete paralysis of the lower extremities.  

A December 2016 VA treatment record shows that the VA clinician discerned no weakness or paresthesias, and noted that the Veteran had normal strength and grossly intact sensation in both lower extremities.  See also February 2017 and April 2017 VA treatment records.  Another December 2016 VA treatment record shows that a neurological examination revealed that the Veteran moved the lower extremities equally and purposefully without any weakness. 

The Board finds that the disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the right and left lower extremities than moderately severe incomplete paralysis of the right and left lower extremities, so does not warrant a disability rating in excess of 20 percent for each lower extremity radiculopathy disability for the rating period from June 1, 2015.  Throughout this period, the Veteran had normal strength and reflexes, as well as pain, paresthesias/dysesthesias, and numbness in the lower extremities.  Moreover, the June 2015 VA examination report showed an assessment of moderate incomplete paralysis of the right and left lower extremities and no muscle atrophy, and the August 2016 VA examination report showed an assessment of mild incomplete paralysis of the right and left lower extremities, with no muscle atrophy.  All of these symptoms and impairment more nearly approximate moderate incomplete paralysis of the right and left lower extremities and do not more nearly approximate moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.
  
Therefore, a disability rating in excess of 20 percent for each of the right and left lower extremity radiculopathy disabilities is not warranted for the rating period from June 1, 2015 because, as discussed above, the evidence does not show the severity required for a rating in excess of 20 percent for each lower extremity under DC 8520 based on the relevant symptomatology and impairment.  38 C.F.R. 
§ 4.124a.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left lower extremity radiculopathy disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the right and left lower extremity radiculopathy disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for sciatic nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild to moderately severe sensory and motor symptoms of pain, numbness, tingling, and decreased sensation and strength at times.  

As to the symptom of weakness, or decreased strength, to include feelings of giving out of the lower extremities, this symptom and resulting functional impairment with respect to prolonged walking, prolonged sitting, prolonged standing, climbing stairs, running, lifting, carrying, crouching, and stooping are contemplated by the schedular rating criteria for peripheral nerve disorders.  In this case, the sciatic nerve is a motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1257-58 (32d ed. 2012).  Therefore, when the sciatic nerve is not fully functioning (disabled), they may result in a reduction in the motor (muscular) function and, thereby, cause feelings of weakness or giving out legs.  Paralysis is defined as a loss or impairment of motor function.  See Dorland's Illustrated Medical Dictionary at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild to moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Moreover, the schedular rating criteria provide for more severe symptomatology, such as severe incomplete paralysis of the sciatic nerves with marked muscular atrophy, which the Veteran is not shown to have at any point during the rating period on appeal.  Therefore, the Board finds that the record does not reflect that the right and left lower extremity radiculopathy disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher ratings on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are a lumbar spine disability, bilateral hearing loss, tinnitus, and right and left lower extremity radiculopathy.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected right and left lower extremity radiculopathy disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  Alternatively, entitlement to a TDIU is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2016).

The Veteran contends that a TDIU is warranted because he is unemployable due to the service-connected disabilities.  Specifically, the Veteran asserted that he is unable to perform any type of work, to include sedentary work due to the combination of his service-connected disabilities.  See, e.g., July 2013 Board hearing transcript; January 2016 VA Form 646.  The issue of a TDIU arose during the current appeal for an increased rating for the lumbar spine disability; accordingly, the applicable TDIU period is from June 28, 2008 (date of claim for increased rating for the lumbar spine disability).  See Rice, 22 Vet. App. 447.

In this case, service connection has been established for a lumbar spine disability, rated as 20 percent disabling; bilateral hearing loss, rated as 0 percent disabling from June 28, 2008 to July 22, 2011, and 10 percent disabling from July 22, 2011; tinnitus, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 20 percent disabling from August 30, 2012 to December 11, 2014, 40 percent disabling from December 11, 2014 to June 1, 2015, and 20 percent disabling from June 1, 2015; and right lower extremity radiculopathy, rated as 10 percent disabling from August 30, 2012 to December 11, 2014, 40 percent disabling from December 11, 2014 to June 1, 2015, and 20 percent disabling from June 1, 2015.  Because the Veteran's combined rating does not meet the schedular percentage standards of 
38 C.F.R. § 4.16(a) for all of the TDIU rating period (except for the period from December 11, 2014 to June 1, 2015), the claim for a total rating may be considered only under 38 C.F.R. § 4.16(b).  

Pursuant to the June 2016 Board Remand, the appeal for a TDIU was referred to the Director of Compensation and Pension Service for consideration of an evaluation under 38 C.F.R. § 4.16(b).  See Bagwell, 9 Vet. App. 337; VAOPGCPREC 6-96.  In February 2017, the Director of the VA Compensation Service adjudicated and denied a TDIU under 38 C.F.R. § 4.16(b).  Because the appeal for a TDIU under section 4.16(b) has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 
38 C.F.R. § 4.16(b) by the Director of Compensation & Pension is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  See Geib at 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the service-connected disabilities prevent the Veteran from maintaining substantially gainful employment for the TDIU period from June 28, 2008.  The August 2012 VA examiner opined that the service-connected lumbar spine disability impacts the ability to work because low back pain increased upon lifting and climbing, as well as with prolonged, standing, sitting, and walking.  The December 2014 VA spine examiner opined that it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the service-connected lumbar spine and right and left lower extremity radiculopathy disabilities.  The December 2014 VA examiner noted that the Veteran should not perform heavy lifting, pushing, pulling, twisting, or bending, and that he cannot sit, stand, or walk for prolonged periods of time.  

The December 2014 VA audiology examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The December 2014 VA audiology examiner noted that many individuals with the Veteran's degree of hearing loss function well in many occupational settings; however, the Veteran may have trouble working well in very noisy environments, and in environments which require him to often use non face-to-face communications equipment (such as intercoms, telephones, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other beeps and pings).  The August 2016 VA examiners noted that the Veteran can be employed in sedentary positions with limitations on how long he can sit.  The August 2016 VA examiners noted that the Veteran can stand, walk, and sit for short periods of time. 

The record reflects that the Veteran's work history includes mostly manual labor in construction and similar occupations, and that he last worked in 2003 as a parking attendant.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations, the service-connected disabilities prevent the Veteran from performing the type of employment for which he is trained, including sedentary employment because even sedentary employment would involve prolonged sitting, which the Veteran cannot perform due to the lumbar spine and bilateral lower extremity radiculopathy disabilities.  Moreover, the hearing loss and tinnitus disabilities would make it difficult for the Veteran to carry out phone conversations or work in noisy environments.  Given the Veteran's physical limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude obtaining or maintaining gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the entire TDIU from June 28, 2008.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16(b).

The Board finds that a TDIU is not warranted prior to June 28, 2008.  As stated above, the TDIU claim arose during the appeal for an increased for the lumbar spine disability (date of claim was June 28, 2008).  Moreover, the Veteran has indicated that he last worked full time in 2003.  See, e.g., November 2013 Board hearing transcript.  Based on the foregoing, the evidence shows that the Veteran has not worked since 2003; therefore, entitlement to a TDIU arose more than one year prior to the claim for TDIU that was received on June 28, 2008.  The effective date for an increased rating for disability compensation (in this case, assignment of a TDIU, which is a form of increased rating) will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim (June 28, 2008).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010); Hurd, 13 Vet. App. at 450 (2000); Dalton, 21 Vet. App. 23; Wood, 1 Vet. App. at 369.  Accordingly, a TDIU prior to June 28, 2008 is not warranted because entitlement to unemployability arose more than one year prior to the date of claim (June 28, 2008).


ORDER

A higher disability rating for the right lower extremity radiculopathy disability in excess of 10 percent, for the rating period from August 30, 2012 to December 11, 2014, is denied; a disability rating of 40 percent, and no higher, for the rating period from December 11, 2014 to June 1, 2015, is granted; a disability rating of 20 percent, and no higher, for the rating period from June 1, 2015, is granted.

A higher disability rating for the left lower extremity radiculopathy disability in excess of 20 percent, for the rating period from August 30, 2012 to December 11, 2014, is denied; a disability rating of 40 percent, and no higher, for the rating period from December 11, 2014 to June 1, 2015, is granted; a disability in excess of 20 percent, for the rating period from June 1, 2015, is denied.

A TDIU for the rating period from June 28, 2008, and no earlier, is granted. 


REMAND

Increased Rating for Lumbar Spine Disability

In June 2016, the Board remanded this issue for an updated VA examination.  Pursuant to the June 2016 Board Remand, the Veteran underwent a VA examination of the lumbar spine in August 2016.  The August 2016 VA examiner noted that he was unable to record lumbar spine range of motion measurements because the Veteran refused to perform the examination due to pain.  To the extent that the Veteran is asserting that he has pain throughout lumbar spine range of motion cannot form the basis for a higher rating for the lumbar spine, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59 (2016).  In Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011), the Court rejected such assertion that pain, even if a veteran experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  In this case, order to afford the Veteran another opportunity for a VA examination that may help determine the current extent of the lumbar spine disability, the Board is remanding this issue for another VA examination.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, the examination obtained upon remand should provide this information, if possible.

Accordingly, the issue of entitlement to an increased rating for the lumbar spine disability is REMANDED for the following actions:

1. Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected lumbar spine disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.  Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

2. Thereafter, the issue of entitlement to an increased disability rating for the lumbar spine disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


